DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/04/2022.
Status of the claims:
Claims 1 – 11 are pending in the application.
Claims 1, 4, 5, 8, and 9 are amended.

Claim Objections
The objection to claim 4 in the previous action dated 05/11/2022 have been withdrawn in light of the applicant’s amendments filed 08/04/2022. Specifically, the objection to claim 4, regarding the phrase “inner cavity”, has been withdrawn. However, the objection to claim 8 has been maintained and copied below.
Claims 1-11 are objected to because of the following informalities:  
Claim 8 line 2 recites “inner cavity channel”, although this phase is understood to mean “inner cavity”, for the purpose of maintaining consistent claim language throughout the claims, the examiner suggests the line be corrected to read “inner cavity”;
Claims 2, 6, and 10 recite “said sheath”, although this phase is understood to mean “said catheter sheath”, for the purpose of maintaining consistent claim language, the examiner suggests the line be corrected to read “said catheter sheath”.  See for example claim 1 last line;
Claims 1, 5, and 9 recite “the delivery device”, although this recitation is understood to mean the delivery device defined in the body of the claims and NOT the catheter delivery device defined in the preamble the claims, for the sake of maintaining proper antecedent basis throughout the claims the examiner suggests the preamble of ALL of the claims be changed to read “catheter delivery system”;
Claim 9 line 11 recites “second cavity”, although the phase is understood by the examiner to mean the “second channel” as is defined in line 2-3 above, for the purpose of consistent claim language the examiner suggests the line be written as “second channel”;
Claim 9 line 19 recites “said deployment device”, although this phase is understood by the examiner to mean the delivery device as is defined in line 6 above, for the purpose of consistent claim language the examiner suggests the line be written as “said delivery device”;
Claims 2 – 4, 6 – 8, and 10 – 11 are objected because they depend from an objected claim;
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 11 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 9 recites “said capsule containing a prosthetic heart valve in close proximity to a heart”, the claim limitation as currently written directly ties the prosthetic heart valve to the heart such that the prosthetic heart valve is ALWAYS in close proximity to a heart; therefore, the limitation is said to be encompassing the heart. The examiner suggests the limitation be written as “said capsule containing a prosthetic heart valve configured to be placed in close proximity to the heart” to overcome the 101 issue.
Claims 10 and 11 are rejected under 35 U.S.C. 101 as they depend from a claim rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1 – 11 under U.S.C 35 103 with respect to Hsueh and Volk, recited in the previous action dated 05/11/2022 have been withdrawn in light of the applicant’s arguments and amendments filed on 08/04/2022. Specifically, the rejection of claims 1 and 9 with respect to Hsueh in view of Volk, have been withdrawn because the amendments have further narrowed the claims, and the examiner found art that was more applicable to the claimed invention; the rejection of claim 5 with respect to Hseuh in view of Volk, has been withdrawn because applciant’s arguments are convincing; Hseuh in view of Volk does not teach or make obvious wherein the actuator causes rotating movement of said prosthetic heart valve relative to the sheath.
Claims 1 – 4 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klima et al (US 20160135952 A1) and in view of Passman et al (US 20170273787 A1).
Regarding claim 1, Klima (Klima) discloses a catheter delivery device (delivery device for a prosthetic heart valve) (abstract) comprising: 
a catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having an outside diameter and an inner channel (paragraph [0036] and annotated Fig. 3), 
a capsule (sheath 104) connected to a first end (distal most end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: as shown in Fig. 2A and disclosed in paragraphs [0031] and [0037] the sheath 104 is coupled to the distal end of the shaft 110 via sleeve 170), said capsule (sheath 104) containing an implantable medical device (valve 500) (paragraph [0037] and Fig. 2B); 
a delivery device (handle - see annotated Fig. 2A) connected to a second end (proximal end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150); 
said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having a flexible section (sleeve 170) between said first end and said second end (paragraph [0034] and annotated Fig. 3); 
a sheath wire (pull wire 190) within said inner channel (paragraph [0036] and denoted as the second channel in annotated Fig. 3), said sheath wire (pull wire 190) extending towards said capsule (Examiner’s note: as shown in Fig. 3 and discussed in paragraph [0036] the pull wire is fixed to the pivot arm 150 via a set screw and therefore shown to extend towards the capsule 104 which proceeds the pivot arm 150), said sheath wire (pull wire 190) having a straight section and an angled section (see annotated Fig. 3); and, 
wherein actuation of said angled section (see annotated Fig. 3) to create angled movement of said capsule (sheath 104) relative to said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: paragraph [0036] recites wherein the pull wire is actuated by being pulled, which causes the sheath 104 to rotate (an angled movement) relative to the pivot arm 150 / shaft 110).
However, Klima is silent regarding (i) a guidewire; and (ii) an actuator attached to the sheath wire. Although, Klima does disclose the actuation of the sheath wire (pull wire 190) directly or indirectly as mentioned above, and in paragraph [0036]). Furthermore, Klima also notes the use of a guidewire is well known in the art, used for the purpose of guiding the delivery device to the desired implant site (paragraph [0005]).
As to the above, Passman teaches, in the same field of endeavor, a heart valve delivery system (abstract) comprising a catheter sheath (catheter assembly 22) attached to a delivery device (handle portion 20) and comprising an inner channel (guidewire shaft 18) (paragraphs [0038 – 0039] and Fig. 3), wherein a guidewire (guidewire 62) extends through the inner channel (guidewire shaft 18) (paragraph [0047] and Figs. 1 and 3), and a sheath wire (pull wire 58) extending within the catheter sheath (sheath assembly 22) and fixed to an actuator (rotatable member 72 / rotatable member 74) (paragraph [0061] and Figs. 1 and 2) wherein the actuator (rotatable member 72) controls the movement of the catheter sheath (catheter assembly 22) (paragraphs [0053 – 0055]) by indirectly actuating the sheath wire (pull wire 58) (Examiner’s note: the indirect actuation of the pull wire 58 is discussed in paragraph [0061]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery system of Klima to incorporate the guidewire in the catheter inner channel, as taught by Passman, for the purpose of being able to guide the delivery system to the desired implant location (paragraph [0005] of Klima). Furthermore, because Klima teaches indirect actuation of the pull wire (disclosed in paragraph [0036] of Klima) and Passman teaches the indirect actuation of a pull wire (i.e. sheath wire) via the rotatable assembly (disclosed in paragraphs [0051 – 0055] and [0061] of Passman) it would have been obvious to substitute one known means for indirect actuation for another to achieve the predictable results of actuating the pulling means.
It should be understood that in order for the delivery system of Klima to tract along the guidewire of Passman, the guidewire of Passman would extend all of the way through the delivery system of Klima; in order for the guidewire to extend all of the way through the delivery system of Klima the guidewire has to extend through the either the first channel or the second channel (see annotated 3 below), however, regardless of which channel the guidewire extends through, the guidewire will ultimately be extending through the inner channel (see annotated Fig. 3 below) because the inner channel encompasses both the first and second channels; therefore both the guidewire and the sheath wire would extend through the same inner channel. 
Annotated Figure 2 of Klima

    PNG
    media_image1.png
    325
    485
    media_image1.png
    Greyscale

Annotated Figure 3 of Klima

    PNG
    media_image2.png
    368
    733
    media_image2.png
    Greyscale


Regarding claim 2, as discussed above it would have been obvious to use the medical device of Klima in view of Passman. Klima further teaches wherein said flexible section (sleeve 170 – Klima et al) has a flexible section outside diameter less than said sheath outside diameter (see annotated Fig. 3 – Klima et al) (Examiner’s note: although Klima is silent whether or not the drawings are drawn to scale, the drawings of Klima do show outside diameters of the flexible section and the shaft relative to each other, and therefore the claimed relative diameters would have been encompassed or at least obvious to one of ordinary skill in the art. Additionally, it would have been obvious and well within the purview of one of ordinary skill in the art to make the device of Klima as shown in the drawings).

Regarding claim 3, as discussed above it would have been obvious to use the medical device of Klima in view of Passman.  Klima further teaches or at least makes obvious wherein said catheter sheath (shaft 110) has a sheath material stiffness greater than a flexible section material stiffness of said flexible section (sleeve 170) (Examiner’s note: in paragraph [0032] states the shaft 110 is made up of steel and is rigid, furthermore paragraph [0034] states the sleeve 170 is made up of a polymer and is flexible allowing it to bend; therefore the claimed limitation would be encompassed or at least obvious over the discloser of Klima).
Annotated Figure 3 of Klima et al

    PNG
    media_image2.png
    368
    733
    media_image2.png
    Greyscale


Regarding claim 4, as discussed above it would have been obvious to use the medical device of Klima with the sheath wire of Passman. Klima further teaches wherein said inner channel (see annotated Fig. 3) comprises a first channel and a second channel capturing said sheath wire (pull wire 190 – Klima) (Examiner’s note: as shown in the annotated Fig. 3, there are two channels formed within the catheter sheath, the first channel gives access to the guidewire as taught by Passman, and the second channel houses the pull wire 190). However, the combination as set forth above is silent regarding wherein the first channel as taught by Klima, would capture the guide wire of Passman. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the first channel of Klima to capture the guidewire of Passman because the first channel of Klima extends all of the way through the device and the purpose of the guidewire is to allow the device to track along said guidewire once the guidewire is placed within the deployment site, therefore it would be obvious to have the guidewire to be captured within and extending all of the way through the first channel of Klima.

Regarding claim 9, Klima discloses a catheter delivery device (delivery device for a prosthetic heart) (abstract) comprising: 
a catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having an outside diameter and a first channel and a second channel (paragraph [0036] and annotated Fig. 3), 
a capsule (sheath 104) connected to a first end (distal most end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: as shown in Fig. 2 and disclosed in paragraph [0031] the sheath 104 is coupled to the distal end of the shaft 110), said capsule (sheath 104) containing a prosthetic heart valve (valve 500) (paragraph [0037] and Fig. 2); 
a delivery device (handle - see annotated Fig. 2A) connected to a second end (proximal end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150); 
said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having a flexible section (sleeve 170) between said first end and said second end (paragraph [0034] and annotated Fig. 3); 
a sheath wire (pull wire 190) within said inner channel (paragraph [0036] and denoted as the second channel in annotated Fig. 3), said sheath wire (pull wire 190) extending towards said capsule (Examiner’s note: as shown in Fig. 3 and discussed in paragraph [0036] the pull wire is fixed to the pivot arm 150 via a set screw and therefore shown to extend towards the capsule 104 which proceeds the pivot arm 150), said sheath wire (pull wire 190) having a straight section, a bend, and an angled section (see annotated Fig. 3); and, 
wherein actuation of said angled section (see annotated Fig. 3) to create angled movement of said capsule (sheath 104) relative to said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: paragraph [0036] recites wherein the pull wire is actuated by being pulled, which causes the sheath 104 to rotate (an angled movement) relative to the pivot arm 150 / shaft 110), said bend to be within said flexible section (see annotated Fig. 3), and an angle to be formed between said prosthetic heart valve (valve 500) and said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: as shown in Fig. 2B and discussed in paragraph [0031] the sheath and ultimately the valve are angled relative to the shaft 110; the angle is created from the actuation of the pull wire 190, and therefore the angled section forms an angle between the prosthetic valve and the shaft 110 as further discussed in paragraphs [0036 – 0037]).
further wherein use of said deployment device (see annotated Fig. 2) causes said prosthetic heart valve (valve 500) to deploy from said capsule (sheath 104) and be placed aligned with an axis of said heart (Examiner’s note: a deployment wire 105 is a part of the denoted deployment device, and is used to retract the sheath 104 as discussed in paragraph [0037]).                                                                                                                                                                                                                                                                                                                                                                                                                                 
However, Klima is silent regarding (i) a guidewire; and (ii) an actuator attached to the sheath wire. Although, Klima does disclose the actuation of the sheath wire (pull wire 190) directly or indirectly as mentioned above, and in paragraph [0036]). Furthermore, Klima also notes the use of a guidewire is well known in the art, used for the purpose of guiding the delivery device to the desired implant site (paragraph [0005]).
As to the above, Passman teaches, in the same field of endeavor, a heart valve delivery system (abstract) comprising a catheter sheath (catheter assembly 22) attached to a delivery device (handle portion 20) and comprising an inner channel (guidewire shaft 18) (paragraphs [0038 – 0039] and Fig. 3), wherein a guidewire (guidewire 62) extends through the inner channel (guidewire shaft 18) (paragraph [0047] and Figs. 1 and 3), and a sheath wire (pull wire 58) extending within the catheter sheath (sheath assembly 22) and fixed to an actuator (rotatable member 72 / rotatable member 74) (paragraph [0061] and Figs. 1 and 2) wherein the actuator (rotatable member 72) controls the movement of the catheter sheath (catheter assembly 22) (paragraphs [0053 – 0055]) by indirectly actuating the sheath wire (pull wire 58) (Examiner’s note: the indirect actuation of the pull wire 58 is discussed in paragraph [0061]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery system of Klima to incorporate the guidewire, as taught by Passman, for the purpose of being able to guide the delivery system to the desired implant location (paragraph [0005] of Klima). Furthermore, because Klima teaches indirect actuation of the pull wire (disclosed in paragraph [0036] of Klima) and Passman teaches the indirect actuation of a pull wire (i.e. sheath wire) via the rotatable assembly (disclosed in paragraphs [0051 – 0055] and [0061] of Passman) it would have been obvious to substitute one known means for indirect actuation for another to achieve the predictable results of actuating the pulling means.
Annotated Figure 2A of Klima

    PNG
    media_image1.png
    325
    485
    media_image1.png
    Greyscale

Annotated Figure 3 of Klima

    PNG
    media_image2.png
    368
    733
    media_image2.png
    Greyscale


Regarding claim 10, as discussed above it would have been obvious to use the medical device of Klima in view of Passman. Klima further teaches wherein said flexible section (sleeve 170 – Klima) has a flexible section outside diameter less than said sheath outside diameter (see annotated Fig. 3 – Klima) (Examiner’s note: although Klima is silent whether or not the drawings of Klima are drawn to scale, the drawings of Klima do show outside diameters of the flexible section and the shaft relative to each other, and therefore the claimed relative diameters would have been encompassed or at least obvious to one of ordinary skill in the art. Additionally, it would have been obvious and well within the purview of one of ordinary skill in the art to make the device of Klima as shown in the drawings).

Regarding claim 11, as discussed above it would have been obvious to use the medical device of Klima in view of Passman. Klima further teaches or at least makes obvious wherein said catheter sheath (shaft 110) has a sheath material stiffness greater than a flexible section material stiffness of said flexible section (sleeve 170) (Examiner’s note: paragraph [0032] states the shaft 110 is made up of steel and is rigid, furthermore paragraph [0034] states the sleeve 170 is made up of a polymer and is flexible allowing it to bend; therefore the claimed limitation would be encompassed or at least obvious over the discloser of Klima).

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klima (US 20160135952 A1) and in view of Passman (US 20170273787 A1) and Rosenman (US 20160022961 A1).
Regarding claim 5, Klima discloses a catheter delivery device (delivery device for a prosthetic heart) (abstract) comprising: 
a catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having an outside diameter and an inner channel (paragraph [0036] and annotated Fig. 3), 
a capsule (sheath 104) connected to a first end (distal most end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: as shown in Fig. 2 and disclosed in paragraphs [0031] and [0037] the sheath 104 is coupled to the distal end of the shaft 110 via sleeve 170), said capsule (sheath 104) containing a prosthetic heart valve (valve 500) (paragraph [0037] and Fig. 2B); 
a delivery device (handle - see annotated Fig. 2A) connected to a second end (proximal end) of said catheter sheath (shaft 110, sleeve 170, and pivot arm 150); 
said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) having a flexible section (sleeve 170) between said first end and said second end (paragraph [0034] and annotated Fig. 3); 
a sheath wire (pull wire 190) within said inner channel (paragraph [0036] and denoted as the second channel in annotated Fig. 3), said sheath wire (pull wire 190) extending towards said capsule (Examiner’s note: as shown in Fig. 3 and discussed in paragraph [0036] the pull wire is fixed to the pivot arm 150 via a set screw and therefore shown to extend towards the capsule 104 which proceeds the pivot arm 150), said sheath wire (pull wire 190) having a straight section; and, 
wherein actuation of said pull wire 190 to create rotating movement of said prosthetic heart valve (valve 500) relative to said catheter sheath (shaft 110, sleeve 170, and pivot arm 150) (Examiner’s note: paragraph [0036] recites wherein the pull wire is actuated by being pulled, which causes the sheath 104 to rotate, about a pivot point, relative to the pivot arm 150 / shaft 110, and the valve 500 is within the capsule, therefore the valve 500 will also rotate relative to the shaft 110).
However, Klima is silent regarding (i) a guidewire; (ii) an actuator attached to the sheath wire; and (iii) wherein the sheath wire comprises a coil section. Although, Klima does disclose the actuation of the sheath wire (pull wire 190) directly or indirectly as mentioned above, and in paragraph [0036]). Furthermore, Klima also notes the use of a guidewire is well known in the art, used for the purpose of guiding the delivery device to the desired implant site (paragraph [0005]). 
As to (i) and (ii), Passman teaches, in the same field of endeavor, a heart valve delivery system (abstract) comprising a catheter sheath (catheter assembly 22) attached to a delivery device (handle portion 20) and comprising an inner channel (guidewire shaft 18) (paragraphs [0038 – 0039] and Fig. 3), wherein a guidewire (guidewire 62) extends through the inner channel (guidewire shaft 18) (paragraph [0047] and Figs. 1 and 3), and a sheath wire (pull wire 58) extending within the catheter sheath (sheath assembly 22) and fixed to an actuator (rotatable member 72 / rotatable member 74) (paragraph [0061] and Figs. 1 and 2) wherein the actuator (rotatable member 72) controls the movement of the catheter sheath (catheter assembly 22) (paragraphs [0053 – 0055]) by indirectly actuating the sheath wire (pull wire 58) (Examiner’s note: the indirect actuation of the pull wire 58 is discussed in paragraph [0061]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery system of Klima to incorporate the guidewire, as taught by Passman, for the purpose of being able to guide the delivery system to the desired implant location (paragraph [0005] of Klima). Furthermore, because Klima teaches indirect actuation of the pull wire (disclosed in paragraph [0036] of Klima) and Passman teaches the indirect actuation of a pull wire via the rotatable assembly (disclosed in paragraphs [0051 – 0055] and [0061] of Passman) it would have been obvious to substitute one known means for indirect actuation for another to achieve the predictable results of actuating the pulling means.
As to (iii), Rosenman teaches, in the same field of endeavor, a steerable guide catheter for delivery into a patient’s vasculature (abstract and paragraph [0040]) comprising a sheath wire (pull wire tube 15) having a straight portion and a coil section (Examiner’s note: as shown in Fig. 4A on the right most end wire 15 has a straight section running parallel to the longitudinal axis and a coiled section in between both ends, and as discussed in paragraph [0043] and shown in Fig. 4A, the pull wire 15 is wound / coiled about inner tube) for the purpose of evening out the pull wire length and moment of inertia of the delivery system with respect to the main axis of the device, while the device is being rotated by the user (paragraph [0043]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the pull wire of Klima in view of Passman to incorporate the coil including the coil and straight section, as taught by Rosenman, for the purpose of evening out the pull wire length and moment of inertia of the delivery system with respect to the main axis while the device is being rotated by the user (paragraph [0043] – Rosenman).
It should be noted the modified device is such that the pull wire 190 of Klima is coiled in some manner such that the benefits, as taught by Rosenman, are present. And furthermore, it should be understood that the entire length of the pull wire 190 creates the rotating movement of said prosthetic valve relative to the sheath, therefore the coil section aids in the creation of said motion.

Annotated Figure 2A of Klima et al

    PNG
    media_image1.png
    325
    485
    media_image1.png
    Greyscale

Annotated Figure 3 of Klima et al

    PNG
    media_image2.png
    368
    733
    media_image2.png
    Greyscale


Regarding claim 6, as discussed above it would have been obvious to use the medical device of Klima in view of Passman and Rosenman. Klima further teaches wherein said flexible section (sleeve 170 – Klima et al) has a flexible section outside diameter less than said sheath outside diameter (see annotated Fig. 3 – Klima et al) (Examiner’s note: although Klima is silent whether or not the drawings of Klima are drawn to scale, the drawings of Klima do show outside diameters of the flexible section and the shaft relative to each other, and therefore the claimed relative diameters would have been encompassed or at least obvious to one of ordinary skill in the art. Additionally, it would have been obvious and well within the purview of one of ordinary skill in the art to make the device of Klima as shown in the drawings).

Regarding claim 7, as discussed above it would have been obvious to use the medical device of Klima in view of Passman and Rosenman. Klima further teaches or at least makes obvious wherein said catheter sheath (shaft 110) has a sheath material stiffness greater than a flexible section material stiffness of said flexible section (sleeve 170) (Examiner’s note: in paragraph [0032] states the shaft 110 is made up of steel and is rigid, furthermore  paragraph [0034] states the sleeve 170 is made up of a polymer and is flexible allowing it to bend; therefore the claimed limitation would be encompassed or at least obvious over the discloser of Klima).
Annotated Figure 3 of Klima

    PNG
    media_image2.png
    368
    733
    media_image2.png
    Greyscale


Regarding claim 8, as discussed above it would have been obvious to use the medical device of Klima with the sheath wire of Passman and in view of Rosenman. Klima further teaches wherein said inner cavity (see annotated Fig. 3) has a first channel and a second channel capturing said sheath wire (pull wire 190 – Klima et al) (Examiner’s note: as shown in the annotated Fig. 3, there are two channels formed within the catheter sheath, the first channel gives access to the guidewire as taught by Passman, and the second channel houses the pull wire 190). However, the combination as set forth above is silent regarding wherein the first channel as taught by Klima, would capture the guide wire of Passman. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the first channel of Klima to capture the guidewire of Passman because the first channel of Klima extends all of the way through the device and the purpose of the guidewire is to allow the device to track along said guidewire once the guidewire is placed within the deployment site, therefore it would be obvious to have the guidewire to be captured within and extending all of the way through the first channel of Klima.

Response to Arguments
Applicant’s arguments, 08/04/2022, with respect to claims 5 - 8 under Hsueh and Volts have been fully considered and are persuasive.  The rejection of claims 5 - 8 with respect to Hsueh in view of Volt has been withdrawn. However, a new rejection has been set forth above. More specifically, the argument with respect to claim 5 on pages 9 and 10, are persuasive as the examiner agrees that the device of Hsueh in view of Volt does not disclose the rotation of the capsule via the sheath wire and therefore does not disclose the rotation of the heart valve prosthesis. 
Applicant’s arguments, 08/04/2022, with respect to claims 1 – 4 and 9 – 11 under Hseuh in view of Volts have been considered but are moot because the arguments are based on the amendments and the previous rejections have withdrawn in light of the applicant’s amendments. Specifically, the rejections were withdrawn because the combination of Hseuh in view of Volts does not teach the catheter delivery device comprising a capsule, wherein the capsule contains an implantable medical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771